Digitally signed by
                                                                                 Reporter of Decisions
                            Illinois Official Reports                            Reason: I attest to the
                                                                                 accuracy and
                                                                                 integrity of this
                                                                                 document
                                    Appellate Court                              Date: 2017.12.12
                                                                                 10:26:59 -06'00'




           U.S. Bank Trust National Ass’n v. Hernandez, 2017 IL App (2d) 160850



Appellate Court        U.S. BANK TRUST NATIONAL ASSOCIATION, as Owner Trustee
Caption                for Queen’s Park Oval Asset Holding Trust, Plaintiff-Appellee, v.
                       JOSE HERNANDEZ and MARIA HERNANDEZ, Defendants-
                       Appellants.



District & No.         Second District
                       Docket No. 2-16-0850



Filed                  October 12, 2017



Decision Under         Appeal from the Circuit Court of Lake County, No. 14-CH-3; the Hon.
Review                 Luis A. Berrones, Judge, presiding.



Judgment               Vacated and remanded.


Counsel on             Daniel S. Khwaja, of Chicago, for appellants.
Appeal
                       Louis J. Manetti, Jr., of Codilis & Associates, P.C., of Burr Ridge, for
                       appellee.



Panel                  JUSTICE BIRKETT delivered the judgment of the court, with
                       opinion.
                       Presiding Justice Hudson concurred in the judgment and opinion.
                       Justice Schostok specially concurred, with opinion.
                                             OPINION

¶1       Defendants, Jose Hernandez and Maria Hernandez, appeal the summary judgment entered
     in favor of plaintiff, U.S. Bank Trust National Association, on its complaint to foreclose a
     mortgage. Defendants argue that material questions of fact exist on two issues: (1) whether
     plaintiff lacked standing to foreclose on the mortgage and (2) whether plaintiff complied with a
     federal regulation, specifically Title 24, section 203.604, of the Code of Federal Regulations
     (Code) (24 C.F.R. § 203.604 (2014)), prior to initiating the foreclosure proceeding. We hold
     that plaintiff’s standing was established as a matter of law but that material questions of fact
     remain on whether plaintiff complied with section 203.604. Therefore, we vacate the summary
     judgment and remand for further proceedings.

¶2                                         I. BACKGROUND
¶3       On January 2, 2014, plaintiff filed its complaint to foreclose a mortgage on property owned
     by defendants. Plaintiff identified the original mortgagee as “Mortgage Electronic Registration
     Systems, Inc. as Nominee for Franklin American Mortgage Company.” Plaintiff attached a
     copy of the subject mortgage, dated June 9, 2008. In support of its claim to be the current
     mortgagee, plaintiff attached a copy of a note, also dated June 9, 2008 (the Note). The Note
     bore two indorsements. The first was an indorsement from Franklin American Mortgage
     Company to Countrywide Bank, FSB (Countrywide). The second was a blank indorsement
     from Countrywide, signed by its senior vice-president, Laurie Meder. Neither indorsement
     was dated.
¶4       After the trial court struck without prejudice defendants’ initial affirmative defenses,
     defendants refiled their answer and affirmative defenses. Their first affirmative defense was
     that plaintiff lacked standing because the indorsements on the Note were inadequate to show
     that plaintiff held the debt when it filed its complaint. Their second defense was that plaintiff
     failed to comply with section 203.604, which required plaintiff to have, or reasonably attempt
     to have, a face-to-face meeting with defendants before seeking foreclosure. Id.
¶5       In February 2016, plaintiff moved for summary judgment, attaching several documents
     that bear on the issues in this appeal. First, plaintiff attached several affidavits from Kacy
     Prather, who identified herself as a foreclosure supervisor with Roundpoint Mortgage
     Servicing Corporation (Roundpoint). The affidavits were all dated in 2015. According to
     Prather, Roundpoint was “currently servic[ing] [defendants’] loan on behalf of Plaintiff” and
     had “acquired the servicing rights for [the] loan on 09/16/13 from Bank of America N.A.”
     Prather averred that, in April 2012, plaintiff’s agents “visited the subject property” in an
     attempt to have a face-to-face meeting with defendants. Prather also attached a copy of an
     April 2012 letter addressed to defendants at the subject property. The sender was Titanium
     Solutions (Titanium), identifying itself as the mortgage servicer for Bank of America, N.A.
     The letter advised defendants that a representative from Titanium would attempt to visit
     defendants regarding their loan. Prather attached what she claimed was “a copy of the FedEx
     Label for the package in which the letter was sent.” The label, which was computer-generated,
     showed a “ship date” of April 20, 2012, included a tracking number, and bore the instruction,
     “LEAVE AT ADDRESS. DON’T RETURN.”
¶6       In addition to Prather’s affidavits, plaintiff attached copies of two assignments of the
     subject mortgage. The first was an August 15, 2013, assignment from “Bank of America N.A.,

                                                 -2-
       successor by merger to BAC Home Loans Servicing, LP FKA Countrywide Home Loans
       Servicing, LP” to the Secretary of Housing and Urban Development (HUD). The assignment
       specified that it included “the Note or Notes *** described” in the subject mortgage. The
       second assignment was a January 16, 2014, assignment from HUD to plaintiff. This
       assignment did not reference any underlying debt.
¶7         Defendants filed a response, contending that the August 2013 assignment to HUD raised
       an issue of material fact whether plaintiff owned the debt on January 2, 2014, when it filed its
       complaint. Defendants also claimed that the January 16, 2014, assignment was immaterial to
       whether plaintiff owned the debt at an earlier date.
¶8         Defendants further asserted that a triable question of fact existed as to plaintiff’s
       compliance with section 203.604(d) because, according to Prather, plaintiff’s April 2012 letter
       was sent by Federal Express when section 203.604(d) expressly provides that the letter
       offering a face-to-face meeting should be sent through the United States Postal Service. See 24
       C.F.R. § 203.604(d) (2014) (“A reasonable effort to arrange a face-to-face meeting with the
       mortgagor shall consist at a minimum of one letter sent to the mortgagor certified by the Postal
       Service as having been dispatched.”). Defendants attached an affidavit from defendant Maria
       Hernandez (Maria), who asserted in relevant part:
                   “10. I have never received a certified letter by mail from Plaintiff, U.S. Bank Trust
               National Association, the purported previous note holder, Bank of America, N.A.; one
               of their servicers, or affiliates, for notice of available counseling, or been offered a
               face-to-face meeting at either the Plaintiff’s or the previous lender’s local banks, or
               other H.U.D. related servicing office.”
¶9         The trial court granted summary judgment for plaintiff and entered a judgment of
       foreclosure and sale. Defendants filed a motion to reconsider, to which they attached a
       document from the Federal Deposit Insurance Corporation indicating that Countrywide was
       inactive as of April 27, 2009, having merged on that date into Bank of America. Defendants
       concluded that the blank indorsement by Countrywide could have been executed no later than
       April 2009 and was, accordingly, “mooted” by the later August 2013 assignment from Bank of
       America to HUD. The trial court denied the motion to reconsider.
¶ 10       Subsequently, plaintiff purchased the subject property at a judicial sale and moved the
       court to approve the sale. Defendants filed an objection. They attached documentation
       showing that the August 2013 assignment of the subject mortgage from Bank of America to
       HUD was recorded on January 23, 2014, several days after plaintiff instituted this foreclosure
       proceeding. The trial court rejected defendants’ arguments and entered an order confirming the
       sale.
¶ 11       Defendants filed this timely appeal.

¶ 12                                         II. ANALYSIS
¶ 13                                      A. General Principles
¶ 14       Defendants claim that the trial court erred by entering summary judgment in favor of
       plaintiff. Summary judgment is appropriate where “the pleadings, depositions, and admissions
       on file, together with the affidavits, if any, show that there is no genuine issue as to any
       material fact and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS
       5/2-1005(c) (West 2014). Thus, the purpose of summary judgment is not to try a question of


                                                   -3-
       fact but rather to determine whether a genuine issue of material fact exists. Adams v. Northern
       Illinois Gas Co., 211 Ill. 2d 32, 42-43 (2004). In determining whether such a question exists, a
       court must construe the pleadings, depositions, admissions, and affidavits strictly against the
       movant and liberally in favor of the opponent. Id. at 43. “A triable issue precluding summary
       judgment exists where the material facts are disputed, or where, the material facts being
       undisputed, reasonable persons might draw different inferences from the undisputed facts.” Id.
       Summary judgment is appropriate only where the right of the movant is clear and free from
       doubt. Id. Our review of a summary judgment ruling is de novo. Id.

¶ 15                                            B. Standing
¶ 16       Defendants claim that a material question of fact exists as to whether plaintiff had standing
       to foreclose on the mortgage. We disagree.
¶ 17       “The doctrine of standing is designed to preclude persons who have no interest in a
       controversy from bringing suit.” Raintree Homes, Inc. v. Village of Long Grove, 209 Ill. 2d
248, 262 (2004). A party’s standing must be determined as of the time the suit is brought.
       Deutsche Bank National Trust Co. v. Gilbert, 2012 IL App (2d) 120164, ¶ 15. Lack of standing
       is an affirmative defense that the defendant must plead and prove. Lebron v. Gottlieb Memorial
       Hospital, 237 Ill. 2d 217, 252 (2010).
¶ 18       Plaintiff’s claim of authority to foreclose on the subject mortgage was based on its
       possession of the Note with its blank indorsement. A note indorsed in blank is payable to the
       bearer. See 810 ILCS 5/3-205(b) (West 2014) (“When indorsed in blank, an instrument
       becomes payable to the bearer and may be negotiated by transfer of possession alone until
       specially indorsed.”). A transfer of a note constitutes an assignment of the mortgage securing
       the debt, and thus the bearer of the note is deemed the mortgagee, authorized to bring
       foreclosure proceedings. US Bank, National Ass’n v. Avdic, 2014 IL App (1st) 121759, ¶ 35;
       Federal National Mortgage Ass’n v. Kuipers, 314 Ill. App. 3d 631, 635 (2000); see 735 ILCS
       5/15-1208 (West 2014) (defining “mortgagee” as “(i) the holder of an indebtedness or obligee
       of a non-monetary obligation secured by a mortgage or any person designated or authorized to
       act on behalf of such holder and (ii) any person claiming through a mortgagee as successor”).
       Plaintiff’s possession of the Note, indorsed in blank, was sufficient to establish standing absent
       a contrary showing. See Bank of New York Mellon v. Rogers, 2016 IL App (2d) 150712, ¶ 30
       (“In a foreclosure action, attaching the note to the complaint is prima facie evidence that the
       plaintiff owns the note.”); Lipscomb v. Sisters of St. Francis Health Services, Inc., 343 Ill. App.
3d 1036, 1041 (2003) (a prima facie case is sufficient to establish a point in the absence of
       contrary evidence (citing Lehman v. Stephens, 148 Ill. App. 3d 538, 551 (1986))).
¶ 19       Defendants suggest that plaintiff’s attachment of a mere copy of the Note was inadequate
       to create a prima facie case. They cite no authority here, which is no surprise since
       well-established law holds to the contrary. See Bayview Loan Servicing, LLC v. Cornejo, 2015
IL App (3d) 140412, ¶ 12 (“The attachment of a copy of the note to a foreclosure complaint is
       prima facie evidence that the plaintiff owns the note.”); Parkway Bank & Trust Co. v. Korzen,
       2013 IL App (1st) 130380, ¶ 26 (“For over 25 years, the [Illinois Mortgage] Foreclosure Law
       [(735 ILCS 5/15-1101 et seq. (West 2010))] has been interpreted as not requiring plaintiffs’
       production of the original note, nor any specific documentation demonstrating that it owns the
       note or the right to foreclose on the mortgage, other than the copy of the mortgage and note


                                                    -4-
       attached to the complaint.” (Emphasis omitted.)); First Federal Savings & Loan Ass’n of
       Chicago v. Chicago Title & Trust Co., 155 Ill. App. 3d 664, 665-67 (1987).
¶ 20        Defendants also claim that plaintiff’s own documentary support for summary judgment
       undercut its showing of standing. Defendants point specifically to the August 15, 2013,
       assignment of the subject mortgage from Bank of America to HUD. According to defendants,
       this assignment raises a triable question of fact whether the subject mortgage was held by HUD
       when plaintiff filed this action several months later in January 2014. Defendants suggest that
       the recording of the August 2013 assignment on January 23, 2014, after the complaint was
       filed, makes it even more likely that HUD, not plaintiff, owned the debt when the suit was
       brought. As for the January 16, 2014, assignment of the subject mortgage from HUD to
       plaintiff, defendants claim that it is “inconsequential” to whether plaintiff possessed the
       subject debt when it filed its complaint several days before. Defendants also assert that the
       January 2014 assignment could not have transferred the subject debt in any case since it did not
       reference that debt.
¶ 21        Plaintiff counters defendants’ position on the August 2013 assignment by pointing to
       Prather’s statement in her 2015 affidavits that Roundpoint had “acquired the servicing rights
       for [defendants’] loan on 09/16/13 from Bank of America N.A.” Plaintiff asks us to construe
       this remark as meaning that plaintiff “had an interest in the loan before it filed [its action].” The
       difficulty is that Prather did not specify for which entity Roundpoint began servicing the loan
       in September 2013. Her affidavits simply do not indicate when, prior to May 19, 2015 (the date
       of her earliest affidavit), plaintiff obtained the Note.
¶ 22        Irrespective of Prather’s affidavits, however, plaintiff’s standing was established as a
       matter of law. Defendants dismiss the blank indorsement on the Note as a “snapshot in time of
       a much earlier date, one that preceded the assignment of the [N]ote to [HUD].” Defendants fail
       to appreciate the force of the blank indorsement. The presumption of ownership conferred by
       the indorsement meant that plaintiff could sue on the Note without setting forth its history.
       Defendants, rather, had the burden of providing as much of that history as necessary to
       demonstrate that “the transfer [of the Note] did not occur before the complaint was filed.”
       Cornejo, 2015 IL App (3d) 140412, ¶ 13. Defendants “could have, through depositions or
       interrogatories, definitively shown when plaintiff obtained an interest in the mortgage.”
       Rosestone Investments, LLC v. Garner, 2013 IL App (1st) 123422, ¶ 25. Like the defendant in
       Rosestone, defendants did not make this effort below. Instead, they pointed, and continue to
       point on appeal, simply to another “snapshot in time,” the August 15, 2013, assignment.
       Assuming arguendo that the August 15, 2013, assignment conveyed the subject debt to HUD,
       it simply did not rebut the possibility that plaintiff became the owner of that debt sometime
       between August 15, 2013, and January 2, 2014 (the date that plaintiff filed its complaint),
       whether from HUD or another entity in the chain of ownership. Even the recording of the
       August 2013 assignment as late as January 23, 2014, did not rebut plaintiff’s ownership of the
       debt on January 2.
¶ 23        As for the January 16, 2014, assignment from HUD to plaintiff, we agree with plaintiff that
       it is plausibly explained as a memorialization of a prior transfer of the Note to plaintiff. See id.
       (“Even when a written assignment exists, it may be a mere memorialization of an earlier
       transfer of interest.”).
¶ 24        Defendants cite Title 24, section 203.351, of the Code (24 C.F.R. § 203.351 (2014)), which
       prescribes what must be contained in an application for federal mortgage insurance when a

                                                     -5-
       mortgage is assigned to HUD. Defendants’ reason for citing it is obscure; they appear to
       suggest that the provision explains why the subject mortgage was assigned to HUD. Our
       concern is not why the August 2013 assignment was made but whether it raises an issue of
       material fact regarding standing. As explained, the assignment did not rebut plaintiff’s
       prima facie case that it owned the debt on January 2, 2014, as evidenced by its possession of
       the Note indorsed in blank.
¶ 25       For these reasons, we hold that defendants failed to rebut plaintiff’s prima facie case of
       standing. As plaintiff established as a matter of law that it had standing, summary judgment on
       that issue was proper.

¶ 26                                C. Compliance With Section 203.604
¶ 27        Defendants’ second contention on appeal is that summary judgment was inappropriate on
       the issue of plaintiff’s compliance with section 203.604 of the Code.
¶ 28        As defendants’ mortgage was insured by HUD, it was subject to specific servicing
       requirements. See 24 C.F.R. § 203.500 (2014); Federal National Mortgage Ass’n v. Moore,
       609 F. Supp. 194, 196 (N.D. Ill. 1985). The failure to comply with HUD’s servicing
       requirements is a defense to a mortgage-foreclosure action. PNC Bank, National Ass’n v.
       Wilson, 2017 IL App (2d) 151189, ¶ 18.
¶ 29        Section 203.604(b) requires that “[t]he mortgagee must have a face-to-face interview with
       the mortgagor, or make a reasonable effort to arrange such a meeting, before three full monthly
       installments due on the mortgage are unpaid.” 24 C.F.R. § 203.604(b) (2014). “A reasonable
       effort to arrange a face-to-face meeting with the mortgagor” has two elements. 24 C.F.R.
       § 203.604(d) (2014). First, it “shall consist at a minimum of one letter sent to the mortgagor
       certified by the Postal Service as having been dispatched.” Id. Second, it “shall also include at
       least one trip to see the mortgagor at the mortgaged property.” Id. A mortgagor may not
       institute foreclosure proceedings before complying with section 203.604. See 24 C.F.R.
       § 203.500 (2014).
¶ 30        We note initially that, in the midst of their argument on the “attempt-by-letter”
       requirement, defendants make the passing remark that “no visit to the property was ever
       conducted.” Prather claimed otherwise in her affidavit. As defendants do not acknowledge her
       statement or cite any other part of the record to support their point, we reject it as forfeited. See
       Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016) (failure to provide supporting record citations results
       in forfeiture of a point).
¶ 31        The gravamen of defendants’ challenge is that plaintiff failed to satisfy the requirement
       that it attempt by letter to arrange a face-to-face meeting. According to defendants, plaintiff’s
       use of Federal Express, as evidenced by a shipping label that plaintiff produced from the
       carrier, was inadequate because section 203.604(d) specifies that the letter must be sent by the
       United States Postal Service. Plaintiff cites Rourk v. Bank of America National Ass’n, No.
       4:12-CV-42 (CDL), 2013 WL 5595964, at *5 (M.D. Ga. Oct. 11, 2013), where the foreclosure
       plaintiff sent the letter “via Federal Express with delivery confirmation.” The trial court held
       that, while this delivery method did not “strictly comply with the certified mail requirement, it
       [did] substantially comply with the requirement that the letter be certified as having been
       dispatched.” Id.



                                                     -6-
¶ 32       We do not decide whether the use of a private carrier can constitute substantial compliance
       with the “attempt-by-letter” requirement of section 203.604(d), for even if we construed the
       section in plaintiff’s favor, we would hold that plaintiff failed to comply with its requirements.
       Plaintiff concedes that even substantial compliance with section 203.604(d) would entail proof
       from the carrier that the letter was “dispatched” (24 C.F.R. § 203.604(d) (2014)) or sent. See
       Wilson, 2017 IL App (2d) 151189, ¶ 23 (“[T]he plain and ordinary meaning of section
       203.604(d) requires proof from the United States Postal Service that the letter was sent.”).
       Here, a material question of fact remains on whether plaintiff’s letter offering a face-to-face
       meeting was dispatched. Plaintiff claims that the “unique tracking identifier” on the Federal
       Express label is “proof that the letter was sent.” We disagree. The label is not indubitable proof
       of dispatch. We take judicial notice of the procedures for shipping packages with Federal
       Express. See id. (taking judicial notice of the Postal Service’s shipping options). The label
       submitted by plaintiff was computer-generated. Federal Express’s website permits a user to
       generate labels for shipment. The user selects the ship date, and a tracking number is assigned.
       See      FedEx       Ship     Manager®        Software      User      Guide,     FedEx       25-28,
       http://images.fedex.com/us/software/pdf/FSM_UserGuide_v3000.pdf (last visited Sept. 14,
       2017) (user manual describing process of creating a label); Shipping Services and Online
       Shipping Tools, FedEx, https://www.fedex.com/us/shipping (last visited Sept. 14, 2017)
       (video describing process of creating a label); Tracking Your Shipping Business, FedEx,
       http://www.fedex.com/us/smallbusiness/articles/trackingshippingbusiness.html (last visited
       Sept. 14, 2017) (“A tracking number is a numeric code assigned to every package in the
       shipping system; it uniquely identifies each package as it moves through the shipping
       channels. It is assigned when transport is arranged—the tracking number appears on the
       shipper’s forms if you use paper-based method, or is assigned automatically if you arrange for
       shipment online.”). The user might or might not actually ship the item after generating the
       label.       FAQs         for      FedEx        Ship        Manager        Software,        FedEx,
       http://www.fedex.com/us/ship-manager/software/resources/faq.html (last visited Sept. 14,
       2017) (noting that a shipping label can be generated up to 10 days in advance of shipment). In
       short, a shipping label—complete with shipping date and tracking number—can be generated
       independently of actual shipment. See Geathers v. Bank of America, N.A., No.
       1:14-cv-00850-WSD-AJB, 2015 WL 5089347, at *7 (S.D. Ga. July 6, 2015) (Federal Express
       shipping label, with “no tracking information or other documentation showing that the package
       was actually dispatched or delivered,” did not satisfy the letter requirement of section
       203.604(b)). Notably, Federal Express offers proof of delivery (FedEx® Tracking, FedEx,
       https://www.fedex.com/apps/fedextrack/?action=spod&cntry_code=cv (last visited Sept. 14,
       2017)), which the plaintiff in Rourk submitted. Plaintiff offered no such proof here. A
       movant’s entitlement to summary judgment must be free and clear from doubt. Adams, 211 Ill.
2d at 43. The shipping label does not demonstrate conclusively that plaintiff sent defendants a
       letter offering a face-to-face meeting.
¶ 33       We stress that we do not hold today that the use of a private carrier can never satisfy section
       203.604(d). We do not reach that issue because, as plaintiff concedes, proof of dispatch would
       be required in any case, and we determine here that plaintiff failed to establish as a matter of
       law that it dispatched the letter.
¶ 34       Plaintiff alternatively argues lack of prejudice. First, as plaintiff reads Maria’s affidavit,
       she asserted only that defendants received no letter from the Postal Service offering a


                                                    -7-
       face-to-face meeting, not that they received no such letter at all. We disagree. Maria did
       specifically deny that defendants received a letter by certified mail from the Postal Service, but
       at the end of the same sentence she also generally denied being “offered a face-to-face meeting
       at either the Plaintiff’s or the previous lender’s local banks, or other H.U.D. related servicing
       office.” Construing Maria’s affidavit in the light most favorable to defendants, as we must, we
       read her as denying that she received any letter offering defendants a face-to-face meeting.
¶ 35        Second, plaintiff asserts that defendants’ history of delinquency on their mortgage
       payments suggests that they could not have avoided foreclosure even if offered a face-to-face
       meeting. Plaintiff’s only authority for this contention is Wilson, where this court held that the
       offer of a face-to-face meeting pursuant to section 203.604 would have been futile because the
       debt was discharged in bankruptcy, and hence “there was no contract to remediate or
       ameliorate.” Wilson, 2017 IL App (2d) 151189, ¶ 25. In so holding, this court articulated the
       general principle that “[w]here a mortgagor alleges only a technical defect in notice and fails to
       allege any resulting prejudice, vacating the foreclosure to permit new notice would be futile.”
       Id. ¶ 24. The case from which Wilson derived this proposition, Aurora Loan Services, LLC v.
       Pajor, 2012 IL App (2d) 110899, ¶ 27, interpreted an Illinois statute on notice in foreclosure
       proceedings (735 ILCS 5/15-1502.5 (West 2010)).
¶ 36        Wilson grafted the no-prejudice principle, a creature of Illinois state law (as far as Pajor
       indicates), onto a federal regulation. In the absence of direction from the federal courts, to
       which plaintiff does not refer us, we decline to extend the principle to a situation so unlike that
       of Wilson and to hold that noncompliance with section 203.604 may be excused in cases of
       inevitable foreclosure (however that may be determined). Accordingly, we reject plaintiff’s
       contention.
¶ 37        We conclude that summary judgment was improper because plaintiff did not establish as a
       matter of law that it complied with section 203.604(d).

¶ 38                                      III. CONCLUSION
¶ 39      For the foregoing reasons, we vacate the summary judgment and judgment of foreclosure
       and sale, and we remand this case for further proceedings.

¶ 40      Vacated and remanded.

¶ 41       JUSTICE SCHOSTOK, specially concurring.
¶ 42       I write separately due to concerns over judicial economy that are created by situations such
       as present in this case. The plaintiff relies on Rourk for the proposition that the use of Federal
       Express was sufficient to comply with the requirements of section 203.604(d) of the Code.
       However, Rourk suggested that Federal Express was a substitute for the United States Postal
       Service only upon proof of receipt. Rourk, 2013 WL 5595964, at *5. Here, the plaintiff
       provided neither proof of dispatch nor proof of receipt. The present situation, and the
       needlessly extended proceedings on remand, could clearly have been avoided had the plaintiff
       simply provided an affidavit stating that the letter required by section 203.604(d) had been sent
       or some other proof of dispatch. Because the plaintiff failed to do so, we are required to remand
       for further proceedings.



                                                    -8-